Citation Nr: 1510769	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left foot disorder. 

3.  Entitlement to service connection for a right foot disorder, to include as secondary to a left foot disorder.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to a left foot disorder or a lumbar spine disorder.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to a left foot disorder or a lumbar spine disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a left foot or lumbar spine disorder. 

7.  Entitlement to service connection for arthritis of multiple joints, to include as secondary to a left foot or lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from November 1969 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2010, the Veteran and his wife testified at a hearing from the RO by means of videoconference technology with a Veterans Law Judge (ALJ) who subsequently retired; a transcript of the hearing has been associated with the record.  The Veteran was offered a hearing with another VLJ, but declined the opportunity.

In April 2011 and July 2013, the Board remanded the case for additional development and due process considerations.  The requested development and due process considerations were completed and a SSOC was issued thereafter.  See Stegall v. West.  The case has been returned to the Board.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran, and vice versa, based on a review of the medical evidence.  The appellant has filed a claim of entitlement to service connection for an acquired psychiatric disorder, and has not raised a claim for PTSD.  As such, the Board characterized the issue on appeal as indicated.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine, status post decompression with residual scar and radiculopathy was not manifest in service and is not attributable to service.

2.  A left foot disorder was not manifest in service and is not attributable to service.

3.  A right foot disorder was not manifest in service, is not attributable to service, and is not related (causation or aggravation) to a service-connected disease or injury.  

4.  A left knee disorder was not manifest in service or within one year of separation.  A left knee disorder is not attributable to service, and is not related (causation or aggravation) to a service-connected disease or injury.  

5.  A right knee disorder was not manifest in service or within one year of separation.  A right knee disorder is not attributable to service, and is not related (causation or aggravation) to a service-connected disease or injury.  
 
6.  An acquired psychiatric disorder was not manifest in service, is not attributable to service, and is not related (causation or aggravation) to a service-connected disease or injury.  

7.  Arthritis of multiple joints was not manifest in service or within one year of separation.  Arthritis of multiple joints is not attributable to service, and is not related (causation or aggravation) to a service-connected disease or injury.  

8.  A personality disorder was manifest during service. 


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  A left foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  A right foot disorder was not incurred in or aggravated by service and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4.  A left knee disorder was not incurred in or aggravated by service, and arthritis cannot be presumed to have been incurred therein; a left knee disorder is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

5.  A right knee disorder was not incurred in or aggravated by service, and arthritis cannot be presumed to have been incurred therein; a right knee disorder is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

6.  An acquired psychiatric disorder was not incurred in or aggravated by service and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

7.  Arthritis of multiple joints was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein; arthritis of multiple joints is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

8.  A personality disorder is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in May 2008, April 2010, and July 2010, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.

The Board also observes that the retired VLJ that conducted the Veteran's  November 2010 videoconference hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the retired Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As psychosis and arthritis are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Service treatment records indicate that the Veteran was treated for tenderness of the left tibia in January 1970; there was no edema and x-rays were normal.  Another record from January 1970 indicates that he reported lower back pain after a fall; there was a contusion, but examination was normal.  In February 1970, there was a foot clinic notation of a stress fracture of the right third metatarsal.  

In February 1970, he admitted to a treating provider that he was committed to a mental asylum for pyromania.  A February 1970 psychiatric evaluation report states that the Veteran was in a mental hospital before service; evaluation showed schizoid personality.  A Depot Aptitude Board report dated February 1970 shows that the Veteran failed training due to problems with his left hand related to excision of a lipoma in January 1970; the Board observes that the Veteran reported a history of pain and tenderness of the left hand for 2 years in December 1969.  The aptitude report also indicated that a psychiatric evaluation showed that the Veteran was not emotionally fit for service and was emotionally unstable.  Another psychiatric evaluation report indicates that the Veteran was recommended for honorable discharge due to ineptitude.

A June 2008 VA examination report indicates that the Veteran denied any behavioral or legal problems in service, other than a fight while in school.  He also denied having any disciplinary infractions or adjustment problems in service.  He claimed that he broke his foot in service, as well as injured his back; he reported that these events led to his discharge and denied any mental health treatment.  He stated that a 1977 back injury exacerbated the previous injury and led to problems with his knees, resulting in surgery.  He also reported that he had 3-4 mental health hospitalizations since service for depression.  Following an evaluation, the diagnoses were major depressive disorder and a cognitive disorder.  The VA examiner found that the Veteran's major depressive disorder was less likely than not related to his claimed back disorder, as the characteristics of his depression and his mental health status went well beyond any adjustment or frustration related to his back or another single physical disability; the Veteran has a plethora of medical and social issues contributing to his depression.

An October 2008 VA examination indicates that, following review of the Veteran's claims file, the VA examiner found that it was less likely than not that the Veteran's mental health problems, diagnosed as major depressive disorder, were aggravated by the events of his military service.  The VA examiner noted that the Veteran underreported his youth problems at the June 2008 VA examination; the VA examiner noted that the Veteran had significant emotional and behavioral problems before service, and noted that service treatment records showed a report of pre-service anxiety and social isolation.  The VA examiner further opined that there were no events in service to account for his mental health problems; the VA examiner stated that his mental health problems existed prior to service and were not aggravated in service.

A November 2008 treatment report from SMDC Health System indicates that the Veteran reported a 1969 foot injury when a 2-wheeled cart fell on his foot; he reported that an x-ray showed a fracture and that he was treated with a cast.  The examining physician stated that his primary disabilities, his low back and bilateral knee disabilities, were not service related.  With regard to his low back, the Veteran reported that he injured his low back at work, when the plank that he was driving a "fork truck" over broke.  The physician also noted that there was no evidence of any left foot impairment on examination.

An August 2009 letter from Dr. B states that the Veteran reported a history of a stress fracture of the left foot in the 1970s, while the Veteran was in service.  Dr. B stated that it was reasonable to assume that the Veteran's current midfoot arthritis and chronic pain could be the result of the left foot trauma in the military.  Dr. B indicated that the Veteran's bilateral knee arthritis was, in part, secondary to his foot disorder; Dr. B indicated that the etiology of the knee arthritis was multifactorial, but that the Veteran's in-service injuries were a plausible contributor.

A January 2011 letter from Dr. B indicates that he reviewed some "sketchy" service treatment records; he related that he did not see any service treatment records documenting a knee injury, but that he saw a service treatment record indicating that the Veteran had a stress fracture of the left foot.  Dr. B indicated that a record provided by the Veteran showed a proximal tibial fracture, and reiterated his opinion that the Veteran's current left foot arthritis was related to the stress fracture in service, but that his bilateral knee arthritis was multifactorial, although the Veteran's reported injury could have contributed to the arthritis.

A May 2011 VA mental health examination report indicates that the Veteran was diagnosed with recurrent major depressive disorder.  Following a mental status evaluation and review of the Veteran's claims file, the VA examiner opined that the Veteran's major depressive disorder was less likely than not caused by the claimed foot and lumbar spine disorders; according to the VA examiner, his major depression is due to the Veteran's chronic health problems, such as congestive heart failure, and his multiple psychosocial stressors, including unemployment, debt, limitations in his activities of daily living, family distress, and legal issues.  

A June 2011 VA medical opinion report states that the Veteran had been diagnosed with lumbar spine degenerative disc disease, status-post decompression, left knee degenerative joint disease status-post medial meniscectomy, right knee degenerative joint disease status-post total knee arthroplasty, and right foot edema and pain.  The VA medical opinion report stated that the Veteran did not have a left foot disorder, as there was no disease or pathology on which to base a diagnosis, and that there was no diagnosis of osteoarthritis of the multiple joints, because there was no osteoarthritis other than in the Veteran's knees.  According to the report, the Veteran's lumbar spine degenerative disc disease, degenerative joint disease of the right and left knees, and right foot edema and pain are less likely than not caused by or the result of his service.  The VA examiner opined that the Veteran's lumbar spine degenerative disc disease was not caused by or the result of the injury with contusion in service, and was not caused or aggravasted by his right foot or left leg injuries in service.  The VA examiner noted that the Veteran did not have any ongoing care in service, and there was an intervening injury after service, which resulted in the lumbar spine decompression.  The VA examiner pointed out that the Veteran's stress fracture was of the right foot, and there was a left leg injury, but there was no abnormal gait or other symptoms for many years after his service.  Likewise, the VA examiner opined that the Veteran's left knee disorder was not caused by, the result of, or aggravated by the right foot stress fracture of the 3rd metatarsal joint or left leg tibial pain, in light of the lack of ongoing care, limping, or other symptoms in service.  The VA examiner noted that the first left knee treatment was in 1975, following a meniscal tear related to manual labor, and that the Veteran underwent a total knee arthroplasty following an increase in symptoms approximately 20 years later.  Moreover, there was no right knee injury or symptoms in service, and the Veteran's right knee symptoms did not have onset until after his left knee meniscectomy.  The VA examiner also found that the Veteran's right foot edema and pain was most likely related to the right knee replacement, as there was no evidence of ongoing right foot care or symptoms following the right foot stress fracture noted in the service treatment records.

August 2013 radiology reports indicate that x-rays of the left foot show mild degenerative changes of the 1st metatarsal joint and x-rays of the right foot show mild to moderate degenerative changes of the 1st metatarsal joint.  There was a semi-constrained left total knee arthroplasty and a right total knee arthroplasty with slight fluid/synovitis in the suprapatellar burga.  The left ankle had some soft tissue swelling, without fracture.

An August 2013 VA mental health examination report shows that the Veteran has been diagnosed with recurrent major depressive disorder with anxious features.  The VA examiner noted that VA treatment records show that he first sought mental health treatment in 2003, but that the Veteran reported a hospitalization for a suicide attempt in the 1970s.  Following a review of the claims file and mental status evaluation, the VA examiner opined that the Veteran's major depressive disorder is not due to one particular cause or medical condition.  The VA examiner stated that his major depression likely had onset in the 1970s, based on the history of a suicide attempt  According to the VA examiner, the Veteran's depression would have begun regardless of his medical disorders, based on the reported onset in the 1970s, and that the Veteran's multiple stressful life events were contributors to the onset and maintenance of his depressive symptoms.  The VA examiner acknowledged that the Veteran's depression maybe exacerbated by his many medical conditions, but it would be impossible to say how much without resorting to speculation.  

The August 2013 VA foot examination report indicates that the Veteran denied a post-service history of a right foot injury, injury to his hands, or injury to his right knee; he reported a history of a worker's compensation claim for his left knee, related to his subsequent medial meniscectomy.  Following a review of the claims file and the evaluation of the Veteran, the diagnoses were degenerative joint disease of the 1st metatarsal of the left and right feet, which were less likely than not related to service and which were less likely than not aggravated by the Veteran's right 3rd metatarsal fracture in service.  The right 3rd metatarsal fracture was related to service, although it was healed and without residuals.  The VA examiner noted that there was no right foot pathology which was caused or aggravated by his current right and left foot degenerative joint disease of the 1st metatarsal.  The VA examiner noted that the service treatment records did not show a physical abnormality of either foot; the right 3rd metatarsal stress fracture and left leg pain were resolved.   The VA further explained that the Veteran did not receive treatment for his left foot until June 2004, and that the left foot swelling was a residual of his left total knee replacement; he did not seek treatment for his right foot until December 2005, related to a splinter.  Subsequent complaints of swelling of the hands and feet were attributed to his medications and congestive heart failure.

An August 2013 VA knees examination report indicates that the Veteran was diagnosed with left knee and right knee degenerative joint disease, status-post total knee arthroplasty.  Following a physical examination and claims file review,  the VA examiner found that the Veteran's left knee and right knee degenerative joint disease, status-post total knee arthroplasty, was less likely than not caused or aggravated by any right and/or left foot disorders.  In this regard, the VA examiner noted that there were no complaints or treatment in service related to the Veteran's knees, nor complaints or treatment with one year of separation; the Veteran was first treated for his left knee in 1979 related to an on-the-job injury, and then not again until 2002.  He was not treated for his right knee until 2009; the VA examiner found that his right knee degenerative joint disease was related to the Veteran's age and obesity.  The VA examiner found that there was no relationship between the Veteran's left knee and right knee degenerative joint disease, status-post total knee arthroplasty, and his right 3rd metatarsal stress fracture because there was no ongoing treatment for the right 3rd metatarsal stress fracture and there are no current residuals of such a fracture which would result in a knee disorder.

An August 2013 VA arthritis examination indicates that there is no evidence of inflammatory, autoimmune, infectious, or crystalline arthritis.  X-rays showed some osteoarthritis of the hands; the VA examiner found that the degenerative arthritis of the metacarpophalangeal and interphalangeal joints the hands, 1st metatarsal joint of the feet, and bilateral knees was less likely than not caused by active service, given the absence of ongoing complaints or pathology during service or within one years of service.  The VA examiner further stated that there was no pathologic diagnosis of arthritis caused or aggravated by the Veteran's service.

Lumbar Spine and Left Foot Disorders

Based on the evidence of record, the Veteran's claims of service connection for a lumbar spine disorder and a left foot disorder must be denied.  In this case, there is no evidence of a chronic (in the legal or medical sense) lumbar spine disorder or a left foot disorder during service or for many years thereafter.  38 U.S.C.A. §§ 1101, 1110.  The Board acknowledges that the Veteran was treated for a contusion of the low back and tenderness of the left tibia in service, but points out that the x-rays and examinations were normal and there is no other evidence of complaints, treatment, or diagnoses related to his lumbar spine or left foot in service.  Based upon the record, arthritis was not "nopted" during service.  In addition, there is nothing to suggest that there were characteristic manifestations sufficient to identify the arthritis disease process during service.  38 C.F.R. § 3.303(b).

The Board also observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the Veteran's lumbar spine disorder and left foot disorder and his service.  The Board acknowledges the letters from Dr. B in August 2009 and January 2011, wherein Dr. B stated that it was possible that the Veteran's left foot arthritis was related to a stress fracture in service.  However, the Board points out that Dr. B's opinion is based on the Veteran's report of a left foot stress fracture, and that the Veteran's service treatment records clearly document a stress fracture of the 3rd metacarpal joint of the right foot; thus, Dr. B's opinion is based on an incorrect factual premise.  The Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The Veteran is competent to report that he has a lumbar spine disorder and a left foot disorder.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to his period of service.  The weight of the evidence reflects that the Veteran's lumbar spine and left foot disorders are unrelated to his service.

In this regard, the Board points out that the Veteran has a history of an on-the job injury to the back in 1977 (see June 2008 VA examination report and November 2008 record from SMDC Health System) and that x-rays show that the Veteran has degenerative changes of the first metatarsal of the left foot.  The VA examiners, in the June 2011 and August 2013 VA examination reports, clearly found that the Veteran's lumbar spine and left foot disorders were less likely than not related to the Veteran's service, including the in-service contusion to the low back or the stress fracture of the 3rd metatarsal of the right foot.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To the extent that there are lay opinions, including those of the Veteran, linking his lumbar spine and left foot disorders to an event or illness during his service, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record, which is entitled to greater probative weight.  The Board points out that the Veteran did not attribute his lumbar spine and left foot disorders to his service until he filed his claims for service connection; even assuming those lay assertions were competent, the Board finds them remarkably inconsistent with the contemporaneous clinical evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In sum, there is no reliable evidence linking the Veteran's lumbar spine and left foot disorders to his service.  In reaching this determination, the Board acknowledges that the Veteran has a lumbar spine disorder and a left foot disorder.  However, there is simply nothing to credible that would relate lumbar spine and left foot disorders, diagnosed over 30 years after service, to his brief period of service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for lumbar spine and left foot disorders.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  

Right Foot, Left Knee, and Right Knee Disorders, Arthritis of Multiple Joints, Acquired Psychiatric Disorder

As to the Veteran's right foot and bilateral knee disorders, as well as his arthritis of the multiple joints and acquired psychiatric disorder, the Veteran does not contend that these conditions originated during his service.  Rather, he asserts that these conditions are secondary to his left foot and/or lumbar spine disorders, in that the conditions were either caused or aggravated by those conditions.  (See November 2010 Board hearing transcript at pg. 3, 8).

As the Board has found that service connection is not warranted for left foot and lumbar spine disorders, there remains no further basis for consideration of the Veteran's claims for right foot and bilateral knee disorders, acquired psychiatric disorder, or arthritis of the multiple joints, under 38 C.F.R. § 3.310, as secondary to a left foot and/or lumbar spine disorder.  Nevertheless, the Board notes that the Veteran's service treatment records show that the Veteran was not seen for any complaints or treatment related to his knees or arthritis of the joints during his service, or that he had related symptoms during his service.  It is important to note that there is simply no indication of any related problems during his service.  The Board acknowledges that service treatment records show a stress fracture of the 3rd metatarsal of the right foot.  However, according to the August 2013 VA examination report, there are no residuals of the stress fracture of the right 3rd metatarsal upon examination; on current examination, the Veteran had degenerative changes at the first metatarsal.  

Likewise, the Board acknowledges that service treatment records reflect that the Veteran reported a history of pre-service mental health hospitalization and that he was diagnosed with a schizoid personality disorder in service.  The Board observes that the Veteran contends that his current acquired psychiatric disorder, diagnosed as major depression, is related to service by means of causation or aggravation by his lumbar spine and/or left foot disorder and not the diagnosis of a schizoid personality disorder in service.  As neither of these disorders is related to service, there is no factual foundation to support any relationship between the Veteran's service and his current psychiatric disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

Nevertheless, the Board points out that the October 2008, May 2011, and August 2013 VA examiners found that the Veteran's major depressive disorder is unrelated to any of his medical disorders.  The Veteran is competent to report that he has depression and when his symptoms were first identified.  As discussed above, no in-service disease, event, or injury was corroborated, and his lumbar spine and left foot disorders are unrelated to the Veteran's service.  To the extent that there are lay opinions, including the testimony of the Veteran, linking the Veteran's major depressive disorder to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the October 2008, May 2011, and August 2013 VA examination reports and the clinical evidence of record.  The VA examiners are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion). 

To the extent that the Dr. B indicated that the Veteran's current bilateral knee disorder could be the result of a left foot stress fracture in service, the Board reiterates that the Veteran did not have a left foot stress fracture in service.  Additionally,  Dr. B did not provide a rationale for his opinion, and his opinion does not provide the required degree of medical certainty, as it was discussed in terms of "reasonable to assume" and "plausible", and was based on "sketchy" medical records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In sum, the VA opinions are far more reasoned and substantiated by the totality of the evidence.
 
Moreover, as to the Veteran's claim for arthritis of multiple joints, to the extent that the Veteran claims entitlement to rheumatoid arthritis, there is no probative evidence of any inflammatory, autoimmune, infectious, or crystalline arthritis at any time, during or since his service.  The Veteran has not provided any evidence of treatment or diagnoses of rheumatoid arthritis, and the August 2013 VA examination was negative.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As service connection has been denied for a lumbar spine and left foot disorder, the assertion of a secondary relationship to a right foot disorder, bilateral knee disorders, an acquired psychiatric disorder, and arthritis of the multiple joints fails.  See 38 C.F.R. §  3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

Therefore, entitlement to service connection for a right foot disorder, bilateral knee disorders, an acquired psychiatric disorder, and arthritis of the multiple joints must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Personality Disorder and Acquired Pathology

In this case, a personality disorder was identified during service.  Personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(b); Beno v. Principi, 3 Vet. App. 434 (1992).  In addition, since a personality disorder is not a disese or injury, the presumptions of soundness and aggravation do not attach.  See, Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003).

Long after service, acquired psychiatric pathology has been identified.  However, there is no competent evidence that an acquired psychiatric disorder pre-existed service; there is no competent evidence of an acquired psychiatric disorder during service; and there is no competent evidence linking the remote onset of acquired pathology to service.  The Veteran's attempt to establish an in-service misdiagnosis is not competent and is otherwise unsupported.  The evidence is against the claim and there is no doubt to be resolved.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied. 

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for arthritis of multiple joints is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


